           Case 4:19-cv-07562-PJH Document 110 Filed 06/17/20 Page 1 of 3



 1   John M. Desmarais (SBN 320875)
     jdesmarais@desmaraisllp.com
 2   DESMARAIS LLP
     101 California Street
 3   San Francisco, CA 94111
     (415) 573-1900
 4
     Justin P.D. Wilcox (admitted pro hac vice)
 5   jwilcox@desmaraisllp.com
     Tamir Packin (SBN 317249)
 6   tpackin@desmaraisllp.com
     Steven M. Balcof (admitted pro hac vice)
 7   sbalcof@desmaraisllp.com
     Carson Olsheski (admitted pro hac vice)
 8   colsheski@desmaraisllp.com
     David A. Frey (admitted pro hac vice)
 9   dfrey@desmaraisllp.com
     DESMARAIS LLP
10   230 Park Avenue
     New York, NY 10169
11   (212) 351-3400

12   Attorneys for Plaintiffs

13

14
                                     UNITED STATES DISTRICT COURT
15
                                  NORTHERN DISTRICT OF CALIFORNIA
16
                                              OAKLAND
17

18   CISCO SYSTEMS, INC., a California              Case No. 4:19-cv-07562-PJH
     Corporation, CISCO TECHNOLOGY, INC.,
19   a California Corporation                       PLAINTIFFS’ L.R. 7-11
                                                    ADMINISTRATIVE MOTION FOR
20                              Plaintiffs,         LEAVE TO FILE SUPPLEMENTAL
                                                    BRIEF IN FURTHER OPPOSITION
21                   v.                             TO DEFENDANTS’ MOTIONS TO
                                                    STAY DISCOVERY AND FOR A
22   WILSON CHUNG, JAMES HE, JEDD                   PROTECTIVE ORDER
     WILLIAMS, and THOMAS PUORRO,
23   individuals, and PLANTRONICS, INC. dba         Date:    N/A
     POLY, a Delaware Corporation                   Time:    N/A
24                                                  Judge:   Hon. Phyllis J. Hamilton
                                Defendants.
25

26

27

28
     PLAINTIFFS’ MOTION FOR LEAVE TO FILE
     SUPPLEMENTAL BRIEF IN OPPOSITION TO                                Case No.: 4:19-CV-07562-PJH
     DEFENDANTS’ MOTIONS TO STAY DISCOVERY
          Case 4:19-cv-07562-PJH Document 110 Filed 06/17/20 Page 2 of 3



 1                               NOTICE OF MOTION AND MOTION
 2          TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
 3          PLEASE TAKE NOTICE THAT, Plaintiffs Cisco Systems, Inc. and Cisco Technology,
 4   Inc. (jointly “Cisco”) will and hereby do move under Local Civil Rules 7-11(a) for leave to file a
 5   supplemental brief in light of Defendants Chung’s and He’s Joinders of Plantronics, Inc.’s Motion
 6   to Stay Discovery And, In the Alternative, For A Protective Order (“Joinder Motions”).
 7                       MEMORANDUM OF POINTS AND AUTHORITIES
 8          Pursuant to Civil L.R. 7-11(a), and in light of the Joinder Motions, Cisco moves for leave
 9   to file a supplemental brief, attached hereto as Exhibit A, in further support of its Opposition to
10   Plantronics, Inc’s and Mr. Puorro’s Motions to Stay Discovery and, in the Alternative, for a
11   Protective Order (the “Opposition Brief”) (Dkt. No. 102). Cisco sought Dr. Chung’s and Mr. He’s
12   non-opposition to this motion; they oppose.
13          Good cause exists for granting this motion. On June 3—the filing deadline for Cisco’s
14   Opposition Brief—Dr. Chung and Mr. He filed the Joinder Motions. Because of the concurrent
15   filling, Cisco was unable to address the Joinder Motions in the Opposition Brief and argue against
16   the grant of a stay of discovery or for a protective order with respect to Dr. Chung or Mr. He.
17          As explained in Cisco’s supplemental brief, Dr. Chung and Mr. He fail to articulate why
18   the briefing submitted by Plantronics, Inc. (“Poly”) and Thomas Puorro (“Mr. Puorro”) apply to
19   them. Their Joinder Motions acknowledge a different posture of the case against them, but still
20   incorporate by reference a motion submitted prior to the Court’s Order Re Motions to Compel
21   Arbitration, Stay the Case, and Dismiss (Dkt. No. 97). Further, Dr. Chung and Mr. He join in the
22   motion for a protective order even though arguments set forth in Poly and Mr. Puorro’s briefing
23   were specific to the discovery requests served upon them. (See Dkt. No. 92 at 9-10 (discussing
24   three RFPs and two interrogatories served upon Poly).) Cisco’s supplemental brief addresses the
25   specific discovery requests served upon Dr. Chung and Mr. He, and support a denial of a stay of
26   discovery and denial of a protective order in this case.
27

28

     PLAINTIFFS’ MOTION FOR LEAVE TO FILE
     SUPPLEMENTAL BRIEF IN OPPOSITION TO               1                      Case No.: 4:19-CV-07562-PJH
     DEFENDANTS’ MOTIONS TO STAY DISCOVERY
          Case 4:19-cv-07562-PJH Document 110 Filed 06/17/20 Page 3 of 3


                                                 Respectfully submitted,
 1
     Dated: June 17, 2020                        DESMARAIS LLP
 2
                                             By: /s/ Carson Olsheski
 3
                                             John M. Desmarais (SBN 320875)
 4                                           jdesmarais@desmaraisllp.com
                                             DESMARAIS LLP
 5                                           101 California Street
                                             San Francisco, CA 94111
 6                                           (415) 573-1900
 7
                                             Justin P.D. Wilcox (admitted pro hac vice)
 8                                           jwilcox@desmaraisllp.com
                                             Tamir Packin (SBN 317249)
 9                                           tpackin@desmaraisllp.com
                                             Steven M. Balcof (admitted pro hac vice)
10                                           sbalcof@desmaraisllp.com
11                                           Carson Olsheski (admitted pro hac vice)
                                             colsheski@desmaraisllp.com
12                                           David A. Frey (admitted pro hac vice)
                                             dfrey@desmaraisllp.com
13                                           DESMARAIS LLP
                                             230 Park Avenue
14                                           New York, NY 10169
15                                           (212) 351-3400

16
                                             Attorneys for Plaintiffs
17

18

19

20

21

22

23

24

25

26

27

28

     PLAINTIFFS’ MOTION FOR LEAVE TO FILE
     SUPPLEMENTAL BRIEF IN OPPOSITION TO     2                          Case No.: 4:19-CV-07562-PJH
     DEFENDANTS’ MOTIONS TO STAY DISCOVERY
